DETAILED ACTION
NEW REJECTIONS
Claim Rejections – 35 USC § 102
1.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

         
Claim Rejections – 35 USC § 103
2.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3. 	Claim(s) 1 – 2, 6 and 9 – 15 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inagaki et al (U.S. Patent Application Publication No. 2006/0063008 A1).
With regard to Claims 1, 6 and 9, Inagaki et al disclose a heat shrinkable polyester film (paragraph 0052) having a shrinkage in the main shrinkage direction of 60 to 80% and 0 to 7% in the direction orthogonal to the main shrinkage direction when treated in hot water of 98 degrees Celsius for 10 seconds (paragraph 0038); the main shrinkage direction is either the longitudinal direction or the transverse direction (vertical direction or transverse direction; paragraph 0049); the film comprises 40 weight % polyethylene terephthalate, 50 weight% of a polyester comprising 100 mol% terephthalic acid, 30 mol% neopentyl glycol and 70 mol %  ethylene 
With regard to Claim 2, the claimed maximum shrinkage stress is therefore disclosed.
With regard to Claims 10 – 13, the polyester film is a label for a bottle that is bonded by thermal shrinkage (paragraph 0088). A package, which is a labeled bottle, is therefore obtained by covering an outer periphery an object to be packaged, which is the contents of the bottle, with the film and then shrinking the film by heat.
With regard to Claims 14 – 15, a monolayer is disclosed, as no other layer is required.




4.	Applicant’s  arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.
Applicant argues, on page 6 of the remarks dated May 4, 2021, that the disclosure by Inagaki et al of ‘further processing’ means that a slipping layer is provided, that is identical to the slipping layer disclosed in Example 15.
However, it is unclear why Inagaki et al would not simply identify the slipping layer of Example 15, instead of referring to ‘further processing.’ It is also noted that  in paragraph 0023, the slipping layer is disclosed only as being ‘preferable.’
Applicant also argues, on page 7, that failure of a film prepared by a tenter to provide the claimed properties means that the other alternative methods disclosed by Inagaki et al would also fail.
However, no evidence has been provided as to why the other methods would fail, although a detailed explanation has been provided as to why a tenter would fail.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782